DETAILED ACTION
 	Claims 1-20 are pending. This communication is in response to the Trackone application filed on December 23, 2019 which is a Continuation of 16/275,505 filed on February 14, 2019 which claims priority to the foreign application CN201810151611.4 filed on February 14, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 8 and 15 of this application is patentably indistinct from claims 1, 8 and 15 respectively of Application No. 16/275505. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20150244690 (Mossbarger)
Regarding claim 1, Mossbarger discloses a computer-implemented method for asset management, the computer-implemented method comprising: 
 	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to update a status of a target object (par. [0190] discloses “…a vector clock is used by the majority, and incremented on each authorized update to the shared state. By communicating with other Nx in N, synchronization becomes straightforward. Members that are out of sync with the majority may resynchronize by requesting each incremental update in order”); 
 	determining, based on a contract object, whether the target user is a member user with an update permission for the target object, the contract object being published in the blockchain network and corresponding to an asset type of the target object, wherein the target object was created using the contract object (par. [0212] discloses “…the UI may display to the user information about peers, peer connections to the ENT ; and 
 	in response to determining that the target user has the update permission for the target object, performing a status update on the target object by using the contract object (par. [0076] discloses “…ad-hoc verinym policies may be included in messages.
This allows a message, capable of targeting only one verinym, to instead target a group of verinyms. In this case the target field of the message is replaced by an ad-hoc verinym identifier. If the message contains a policy whose hash matches the target, each member of the policy may be used as an additional target for the message”).  

 	Regarding claim 2, Mossbarger discloses wherein the contract object comprises an authentication program corresponding to the update permission for the target object (par. [0130] and [0239] discloses "… control policies are not used, and other more specific policy contexts are used to authenticate specific action. For instance, a verinym may authenticate routed traffic through a route policy. Peers would authenticate routed traffic directly against this policy instead of the control policy", "In one embodiment, execution of ENT programs may be distributed across a number of execution contexts simultaneously. In one embodiment, programs may run in parallel across a number of ENT nodes. In a simple example, a policy context associated with execution of a program may contain a single policy that specifies a single verinym, that of the ENT node at which the verinym may operate. In this case, the verinym has specified an execution context (execution service provider) where it will be embodied, and where its data flow, loaded modules, and ENT programs will run. This simple example is 

 	Regarding claim 3, Mossbarger discloses wherein the contract object comprises a list of member users with update permission for the target object (par. [0176] and [0212] disclose "…the UI may display to the user information about peers, peer connections to the ENT context or nested verinyms, or permissions or access control properties of the verinyms in the context"), the list comprising a public key for each one of the member users with update permission for the target object, and the status update request is signed by the target user based on a private key (par. [0009] discloses "…each unique key identifier comprises a hash value of public key data associated with asymmetric key pair comprising a public key and a private key").  

 	Regarding claim 4, Mossbarger discloses wherein the contract object comprises a code field that is used to maintain an execution code related to an execution program (para [0220] and [0246] disclose "…ENT nodes are computer programs that provide verinyms with an execution context, allow those verinyms to communicate over a network with other verinyms, and access and modify verinym state data… ENT nodes are a collection of computer program modules that may be compiled or may be encoded in a byte code or interpreted syntax”).  

 	Regarding claim 5, Mossbarger discloses wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain (par. [0073] disclose "… An entity's control policy is used, in some implementations, to allow that entity to act. If the control policy contains other entities, those entities must authorize the action via their own control policies…this technique allows the definition of an entity as a group of entities. Further, it is only through the authorizations of the group via recursion that the entity itself may act. This entity may in turn be added into another composite group, allowing entities to cooperate, identify, and manage highly complex systems").

Regarding claim 6, Mossbarger discloses wherein the status of the target object comprises a flag indicating a performance of the target user (see claim 1 rejection in view of par. [0189]-[0191] which discloses Nx verinyms may need to coordinate such that the state datum of C does not become delusional. That is, the members of C all vote on the state of C whenever an update is performed).  

 	Claims 8-13 are rejected in view of claims 1-6 rejections.

	Claims 15-20 are rejected in view of claims 1-6 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mossbarger in view of PG Pub 20190288854 (hereinafter Xie)
 	Regarding claim 7, Mossbarger discloses public keys associated with authorized peers (par. [0302]). However Mossbarger does not expressly disclose generating for the target user a public key associated with an account address of an institution in the blockchain network and a private key configured to be used by the institution to operate an account corresponding to the account address. Xie discloses a user identity in the blockchain may be represented by an account address generated based on the public key (par. [0111]). Hence, in the PKI environment being incorporated of Mossbarger one would have understood the key pairs of the institution in the blockchain network should be used in the same way as the user’s key pairs. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Mossbarger with Xie. One would have done so to arrive at the claimed features with reasonable expectation for success since Xie’s teaching is also about improving identity authentication.

	Claim 14 is rejected in view of claim 7 rejection.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.